17‐325‐cv 
Ongley v. St. Lukes Roosevelt Hosp. Ctr. 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 23rd day of February, two thousand eighteen. 
                     
PRESENT:  RALPH K. WINTER,  
                    DENNY CHIN, 
                                         Circuit Judges, 
                    EDWARD R. KORMAN, 
                                         Judge.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
GEORGE ONGLEY, 
                                         Plaintiff‐Appellant, 
                                                                                                  
                               v.                                                     17‐325‐cv 
                                                                                       
ST. LUKES ROOSEVELT HOSPITAL CENTER,                                                         
                                         Defendant‐Appellee, 
 
MOUNT SINAI HEALTH SYSTEM, INC., MOUNT SINAI 
MEDICAL CENTER, MOUNT SINAI HOSPITALS GROUP, 
INC., CONTINUUM HEALTH PARTNERS, INC., 
CONTINUUM HEALTH PARTNERS ACO, LLC, 

                                                 
            *  Judge Edward R. Korman, of the United States District Court for the Eastern 
District of New York, sitting by designation.  
CONTINUUM HEALTHʹS MSO, LLC, ST. 
LUKES/ROOSEVELT HOSPITAL PHYSICIAN 
ORGANIZATION, INC.,  
                                         Defendants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      JASON T. PRUEHER (Jeremy C. Virgil, on the 
                                                              brief), Zeldes, Needle & Cooper, P.C., 
                                                              Bridgeport, Connecticut. 
 
FOR DEFENDANT‐APPELLEE:                                       DEIRDRE E. TRACEY (Elliott Zucker, on the 
                                                              brief), Aaronson Rappaport Feinstein & 
                                                              Deutsch, LLP, New York, New York. 
 
                    Appeal from the United States District Court for the Southern District of 

New York (Caproni, J.). 

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

                Plaintiff‐appellant George Ongley appeals from the district courtʹs January 

19, 2017 judgment, entered pursuant to its January 17, 2017 order, granting summary 

judgment in favor of defendant‐appellee St. Lukeʹs‐Roosevelt Hospital Center (the 

ʺHospitalʺ) dismissing Ongleyʹs medical malpractice suit.  Ongley alleges that the 

Hospitalʹs negligence during his abdominal surgery caused permanent partial 

impairment of his right arm and shoulder.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal.   

                On March 27, 2012, Ongley, then 85 years old, underwent a six‐and‐one‐

half‐hour abdominal aortic aneurysm repair surgery at the Hospital.  The pre‐

                                                   ‐ 2 ‐ 
 
anesthesia record documenting Ongleyʹs medical history does not reflect that Ongley 

sustained a massive rotator cuff injury to his right shoulder in 2008.  During surgery, 

Ongley was placed in a supine position with both arms out.  The hospital record does 

not reflect the specific angle at which Ongleyʹs arms were positioned on the operating 

table or how Ongley was transferred from the operating table to a stretcher after 

surgery.     

                       After surgery, Ongley complained of severe pain in his right arm, 

shoulder, and neck.  According to the hospital record, the first time Ongley complained 

of post‐operative pain in his right shoulder was two weeks after his discharge, during a 

post‐operative follow‐up appointment.  Ongley continued to experience immobility and 

numbness in his right arm and shoulder, and Ongleyʹs orthopedist and neurologist both 

documented evidence of right brachial plexopathy ‐‐ a functional disturbance or 

pathological change in the network of nerves that supplies nerves to the chest, shoulder 

and arm.   

                       Ongley filed suit in May 2014, alleging that the Hospital and others 

negligently caused severe and painful injuries to his right arm and shoulder during his 

surgery.1   Following discovery, on January 17, 2017, the district court granted summary 


                                                 
1      The parties stipulated that the action would be discontinued without prejudice against 
the other defendants, Mount Sinai Medical Center, Inc.; Mount Sinai Health System, Inc.; Mount 
Sinai Hospitals Group, Inc.; Continuum Health Partners ACO, LLC; Continuum Healthʹs MSO, 
LLC; Continuum Health Partners, Inc.; and St. Lukeʹs ‐Roosevelt Hospital Physicians 
Organization, Inc.   

                                                    ‐ 3 ‐ 
 
judgment in favor of the Hospital on the grounds that Ongley failed to establish a prima 

facie case of medical malpractice and failed to adduce evidence allowing him to proceed 

under a res ipsa loquitur theory.  Judgment was entered on January 19, 2017.  Ongley 

appealed.   

               We review de novo the district courtʹs summary judgment ruling, 

ʺconstruing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in [its] favor.ʺ  Mihalik v. Credit Agricole Cheuvreux N. 

Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013).  A movant is entitled to summary judgment 

when ʺthe movant shows that there is no genuine dispute as to any material fact and the 

movant is entitled to judgment as a matter of law.ʺ  Id. (quoting Fed. R. Civ. P. 56(a)).   

               Under New York law, the ʺessential elements of medical malpractice are 

(1) a deviation or departure from accepted medical practice, and (2) evidence that such 

departure was a proximate cause of injury.ʺ  DiMitri v. Monsouri, 754 N.Y.S.2d 674, 675 

(2d Depʹt 2003).  A medical malpractice defendant is prima facie entitled to summary 

judgment if it demonstrates that it ʺdid not depart from good and accepted medical 

practice or that any departure did not proximately cause plaintiffʹs injuries.ʺ  Ducasse v. 

N.Y.C. Health & Hosps. Corp., 49 N.Y.S.3d 109, 111 (1st Depʹt 2017).  To survive summary 

judgment, a plaintiff ʺmust submit evidentiary facts or materialsʺ to ʺdemonstrate the 

existence of a triable issue of fact.ʺ  Alvarez v. Prospect Hosp., 68 N.Y.2d 320, 324 (1986).  

The plaintiff must present expert testimony, Sitts v. United States, 811 F.2d 736, 739 (2d 



                                              ‐ 4 ‐ 
 
Cir. 1987), and the expertʹs opinion ʺmust demonstrate ʹthe requisite nexus between the 

malpractice allegedly committedʹ and the harm suffered,ʺ Anyie B. v. Bronx Lebanon 

Hosp., 5 N.Y.S.3d 92, 93 (1st Depʹt 2015) (quoting Dallas‐Stephenson v. Waisman, 833 

N.Y.S.2d 89, 92 (1st Depʹt 2007)).   

              Following a de novo review of the record, we agree with the district court 

that Ongleyʹs causation theories were too speculative to survive summary judgment.  

Ongleyʹs expert, Dr. Brian McAlary, offered alternative causation hypotheses for 

Ongleyʹs brachial plexus injury that were distilled down to three core theories at his 

deposition: (1) improper positioning of Ongleyʹs arm during surgery, given his prior 

rotator cuff injury, (2) improper transfer after surgery, and (3) hypoperfusion.  

Although McAlary opined with ʺreasonable medical certainty that one or more of these 

was the cause,ʺ App. 1495, he could not state to any reasonable degree of medical 

certainty which of the three possibilities caused the injury.  Moreover, for two of the 

three possibilities ‐‐ improper transfer and hypoperfusion ‐‐ Ongley failed to adduce 

any evidence that the Hospital deviated from the standard of care.   

              The same is true with respect to the position of Ongleyʹs arm during 

surgery.  Dr. McAlaryʹs assumption that the surgery was performed with the arm at or 

close to a 90‐degree angle was based on the premise that this angle would be the norm 

for a patient with no prior rotator cuff injury.  The alleged departure from accepted 

medical practice was the failure to adequately question Ongley about his medical 



                                           ‐ 5 ‐ 
 
history, and this failure caused attending physicians to improperly position Ongleyʹs 

arm at an improper angle, possibly causing his brachial plexus injury.  Specifically, Dr. 

McAlary testified that Ongley should have been asked whether he had ʺany areas that 

are painful, restricted in motion or weakness,ʺ App. 1463, and that ʺthere is no reason 

why [Ongley] wouldnʹtʺ have recalled his four‐year old injury, App. 1464.  

              Dr. McAlaryʹs expertise does not extend to how Ongley would have 

answered this question.  Nor does the record contain a factual basis for that assumption.  

The record suggests the opposite.  Though Ongley had pain at the time of his original 

injury, he testified that he had eventually regained the same use of his arm that he 

enjoyed before his injury, and that his range of motion had only been restricted 

ʺtemporarilyʺ because his shoulder hurt at that time.  App. 1066.  Indeed, Dr. McAlary 

assumed that, at the time of the surgery, his prior shoulder injury was no longer ʺa big 

deal to him.ʺ  App. 1464.  It is speculative, then, that Ongley would have reported his 

prior shoulder problem in response to the question Dr. McAlary suggested, and that the 

failure to pose the question was a proximate cause of Ongleyʹs injury.  

              Although an expert may offer more than one possible cause for an injury, 

each of those causes must constitute a departure from medical practice to allow a 

reasonable person to ʺconclude that it is more probable than not that the injury was 

caused by the defendants.ʺ  Babits v. Vassar Bros. Hosp., 732 N.Y.S.2d 46, 48‐49 (2d Depʹt 

2001).  Ongley failed to make the required showing.  



                                            ‐ 6 ‐ 
 
               We therefore conclude that Ongleyʹs appeal is without merit substantially 

for the reasons articulated by the district court.  Accordingly, we AFFIRM the judgment 

of the district court. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 
 




                                           ‐ 7 ‐